Exhibit 10.4(b)
SENSIENT TECHNOLOGIES CORPORATION
EXECUTIVE INCOME DEFERRAL PLAN
(Effective as of January 1, 2005)
ARTICLE I — PURPOSE
The Sensient Technologies Corporation Executive Income Deferral Plan was
established, effective as of July 15, 1987 and further amended and restated as
of December 31, 2002 (the “Original Plan”), by Sensient Technologies Corporation
(formerly known as Universal Foods Corporation), a Wisconsin corporation, as an
alternative voluntary income deferral plan for selected executive employees of
Sensient Technologies Corporation and its participating subsidiaries. Following
the enactment of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”): (i) the Original Plan was frozen to maintain grandfathered
benefits as of December 31, 2004 to the extent permitted under Section 409A of
the Code; and (ii) this Sensient Technologies Corporation Executive Income
Deferral Plan was established as an ongoing deferral plan subject to
Section 409A of the Code for deferrals on and after January 1, 2005, together
with earnings credited on such deferrals. All benefits under this Plan are
subject to Section 409A of the Code and any guidance issued thereunder. If any
decision by the Internal Revenue Service, or issuance by the Internal Revenue
Service or the Department of the Treasury of interpretive authority, results in
any benefits under the Original Plan not being considered as grandfathered under
Section 409A of the Code, such benefits under the Original Plan shall be covered
by and subject to all terms and conditions of this Plan.
ARTICLE II — DEFINITIONS
2.1 Account: The bookkeeping account maintained by the Administrator, to reflect
the Deferred Compensation credited to a Participant, as further adjusted by
Interest Credits on such Deferred Compensation.
2.2 Administrator: The Vice President of Administration of the Company.
2.3 Beneficiary: Any person or persons as designated by the Participant in
writing filed with the Administrator, to whom any benefits under the Plan may be
payable upon the death of the Participant. If no Beneficiary designation has
been received by the Administrator, prior to the Participant’s death, or if no
Beneficiary so designated survives the Participant, payments shall be made, as
they come due, to the duly appointed personal representative of the estate of
the Participant.
2.4 Benefits Administrative Committee: The benefits administrative committee of
the Company, members of which are appointed by the Chief Executive Officer of
the Company.
2.5 Board: The board of directors of the Company, or a duly authorized committee
of such Board.

 



--------------------------------------------------------------------------------



 



2.6 Company: Sensient Technologies Corporation.
2.7 Deferred Compensation: Amounts credited: (i) prior to the Effective Date to
a Participant’s account under the Original Plan that were not vested and accrued
as of December 31, 2004; and (ii) on or after the Effective Date to a
Participant’s Account in lieu of payment by the Employer to such Participant as
base salary and/or bonus.
2.8 Effective Date: January 1, 2005.
2.9 Eligible Employee: Any executive employee who is an elected officer of the
Company.
2.10 Employer: The Company or any of its subsidiaries whose employees are
permitted, by action of the Board, to participate in this Plan.
2.11 Interest Credit: An amount credited to each Participant’s Account based on
the average interest rate in effect for AAA rated corporate bonds, as reported
by Moody’s Investors Service, as of December 31 of the preceding Plan Year.
2.12 Participant: An Eligible Employee who participates in the Plan in
accordance with Article III.
2.13 Plan: The Sensient Technologies Corporation Executive Income Deferral Plan
as set forth herein and as amended from time to time.
2.14 Plan Year: The twelve-month period commencing on January 1st and ending on
December 31st, which is the current fiscal year of the Company. The first Plan
Year commenced on the Effective Date.
2.15 Retirement: The termination of a Participant’s employment with the Employer
and all of the Company’s affiliates on or after the Participant’s Retirement
Date. Nothing in this Plan shall be deemed to require a Participant’s or
employee’s retirement after his or her Retirement Date; provided, however, that
this provision shall not be construed to be a guaranty of employment for any
Participant or employee past his or her Retirement Date.
2.16 Retirement Date: The earliest date on which one of the following events has
occurred:
     (a) The Participant has attained age of at least 55 and the aggregate of
the Participant’s age and years of service with the Employer or the Company’s
affiliates totals at least 85; or
     (b) The Participant has attained age of at least 62 and has completed at
least 10 years of service with the Employer or the Company’s affiliates.

2



--------------------------------------------------------------------------------



 



ARTICLE III- PARTICIPATION
3.1 Commencement of Participation:
     (a) All Eligible Employees, as of the Effective Date, shall participate in
the Plan.
     (b) Any other Eligible Employee shall become a Participant in the Plan as
of the first date Deferred Compensation is credited to his or her Account
pursuant to Article IV, provided, that he or she is an Eligible Employee as of
that date.
3.2 Cessation of Participation: Status as a Participant shall continue until the
Participant’s Account balance is fully distributed to him or her in accordance
with Article VI; provided, however, if Section 8.1(b) applies, status as a
Participant will continue until the Participant’s Account balance is fully
distributed to him or her subsequent to the lump sum distribution under
Section 8.1(a).
ARTICLE IV — DEFERRALS
4.1 Deferral Limits: For each Plan Year, an Eligible Employee may elect to defer
under the Plan up to 25% of his or her base salary and/or bonus for such Plan
Year. The minimum deferral amount is $2,500 for a Plan Year.
4.2 Deferral Procedure: Deferrals shall be made by payroll deductions from base
salary, one-time deductions from annual bonus payments or any combination of the
two.
4.3 Timing of Election:
     (a) An election to defer base salary and/or bonus must be made prior to the
Plan Year in which such compensation is earned. Once made, such election is
irrevocable, unless the Participant’s deferral election is cancelled under
Article 7.
     (b) The Administrator shall designate an annual election period each Plan
Year during which Participants shall make deferral elections for the following
Plan Year.
4.4 Cessation of Deferrals: A Participant’s continued eligibility to defer
receipt of his or her base salary and/or bonus shall cease upon the earliest
date on which any of the following events occur:
     (a) The Plan is terminated pursuant to Section 10.1;
     (b) The Participant’s Retirement, death or other termination of employment
with the Employer; or
     (c) The last day of the Plan Year in which the Participant is no longer an
Eligible Employee.

3



--------------------------------------------------------------------------------



 



ARTICLE V — ACCOUNTS
5.1 Crediting of Deferred Compensation: A Participant’s Deferred Compensation
shall be credited to the Account maintained in his or her name.
5.2 Interest Credits: The applicable Interest Credit will be credited as of
December 31 of each year to: (i) the Account balance as of December 31 of the
preceding year; and (ii) Deferred Compensation for the current Plan Year from
the date the Deferred Compensation is credited to the Account.
5.3 Annual Statements: Participants will receive annual statements showing the
status of their Accounts.
ARTICLE VI — BENEFITS
6.1 At Retirement:
     (a) Subject to Section 6.1(b) below, a Participant may elect that
distribution of his or her Account at Retirement be in one of the following
forms:
          (i) Installments. A Participant may elect to receive payment of his or
her Account balance (with such Account balance credited with interest through
the end of the month prior to the month which includes the Participant’s
Retirement, and with such adjusted Account balance then increased by two percent
(2%)) so that complete distribution of this Account balance, determined
utilizing the Interest Credit rate determined as of December 31 of the preceding
Plan Year, occurs in 180 substantially equal monthly payments. In the event the
Participant does not survive to receive 180 monthly payments, payments will
continue to his or her Beneficiary for the remaining period.
          (ii) Annuity. Alternatively, a married Participant may elect to
receive the 15-year term certain amount determined under (a)(i) above, reduced
by the applicable percentage as provided in the chart below, and payable monthly
in the form of a joint and 50% survivor annuity over the life of the Participant
and his or her spouse (and only if the Participant’s spouse is his or her sole
designated Beneficiary). The minimum benefit to be paid will be equal to the
15-year term certain amount determined under paragraph (a)(i) above, but then
reduced as provided hereafter. After the death of the later to die of the
Participant and the Participant’s spouse, the designated beneficiary shall
receive the remainder of such minimum benefit, if any, payable monthly. The
reductions from the 15-year term certain amounts in order to compute the joint
and 50% survivor annuity are:

4



--------------------------------------------------------------------------------



 



          Participant’s Age   % Reduction
55
    20  
56
    19  
57
    18  
58
    17  
59
    16  
60
    15  
61
    13  
62
    12  
63
    10  
64
    9  
65 or older
    8  

          (iii) Lump Sum. Notwithstanding paragraphs (a) and (b) above, a
Participant may elect to receive a lump sum distribution of his or her Account
balance, equal to the adjusted Account balance as determined under (a)(i) above.
     (b) A Participant as of the Effective Date shall elect the form of payment
of the Participant’s benefit upon Retirement under an election form provided to
a Participant on or prior to December 31, 2007. An Eligible Employee whose
participation begins after the Effective Date shall make the election as to the
form of payment of his or her benefit upon Retirement at the same time he or she
makes an initial deferral election under Section 4.3.
6.2 At Death Before Retirement: In the event a Participant dies prior to
Retirement, his or her Beneficiary will receive a survivor income benefit
payable monthly for 15 years to commence as soon as administratively feasible
following the Participant’s death. The payments will be computed as provided in
Section 6.1(a)(i) (with the Participant’s Account balance credited with interest
through the end of the month prior to the month which includes the Participant’s
death), but without regard to a two percent (2%) Account balance increase unless
the Participant died on or after his or her Retirement Date.
6.3 Termination of Employment: Upon termination of a Participant’s employment
with the Employer and the Company’s affiliates for any reason other than
Retirement or death, the Participant will receive his or her Account balance
payable in a lump sum.
6.4 No In-Service Election: Except as provided in Section 7.1, there shall be no
in-service distribution elections.
6.5 Timing of Payment: Subject to Section 10.3(b), payments under this
Article VI shall commence, or be made, within five (5) days after the
Participant’s Retirement.

5



--------------------------------------------------------------------------------



 



ARTICLE VII — ACCOUNT WITHDRAWALS
7.1 Unforeseeable Emergency: A Participant may make a withdrawal from his or her
Account only as a result of an “unforeseeable emergency” as defined under Treas.
Reg. § 1.409A-3(i)(3)(i). The amount, if any, of a Participant’s withdrawal from
his or her Account shall be determined by the Administrator, but may not exceed
the amount required to meet the Participant’s unforeseeable emergency.
7.2 Request to Make a Withdrawal: A Participant shall submit to the
Administrator, a written request to make a withdrawal from his or her Account
pursuant to this Article, which submission shall include financial data and
other information deemed necessary by the Administrator, to support the request.
7.3 Cancellation of Deferrals: Following a withdrawal from a Participant’s
Account under this Article, all deferral elections for such Participant for the
Plan Year shall be cancelled. In the event such Participant wishes to make a
later deferral election, such election shall be made in accordance with
Section 4.3.
ARTICLE VIII — CHANGE OF CONTROL OF COMPANY
8.1 Lump Sum Distribution; Continued Participation:
     (a) Notwithstanding any other provision of this Plan, in the event of the
Change of Control of the Company, each Participant (or, if the Participant is
deceased, the Participant’s Beneficiary) shall receive a lump sum distribution
of his or her Account balance (or, if already in pay status, a lump sum
distribution of the actuarially equivalent present value of his or her remaining
payments) as soon as administratively feasible after the date of such Change of
Control, but no later than five (5) days following such Change of Control. If
the Participant is receiving monthly payments as of the date of the Change of
Control, the assumptions regarding the interest rate and the duration of
payments to be applied in calculating the actuarial present value, as of the
date of the Change of Control, of the Participant’s remaining payments shall be
determined by the Administrator.
     (b) Subject to Section 2.9, each Participant employed with the Company as
of the date of the Change of Control shall continue to be eligible to
participate in this Plan until his or her Retirement, death or other termination
of employment, and upon such Participant’s Retirement, death or other
termination of employment any Deferred Compensation (and Interest Credits on
such Deferred Compensation) under this Plan subsequent to the lump sum
distribution under paragraph (a) above shall be payable as provided in
Article VI, as applicable.
8.2 Change of Control Definition: For purposes of this Plan, the term “Change of
Control” of the Company means:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then outstanding

6



--------------------------------------------------------------------------------



 



shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this paragraph (a), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (D) any acquisition pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) of this Section; or
     (b) individuals who, as of September 10, 1998, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
September 10, 1998 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this purpose
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board; or
     (c) consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
business combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
of such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or

7



--------------------------------------------------------------------------------



 



     (d) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company taxed under Section 331 of the Code or with the
approval of a bankruptcy court pursuant to Section 503(b)(1)(A) of Title 11 of
the U.S. Bankruptcy Code.
     (e) Notwithstanding the foregoing, a Change of Control of the Company as
defined in this Section 8.2 shall not be treated as a Change of Control of the
Company for purposes of this Plan unless it constitutes a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5) or
results in a termination or liquidation of a plan within the meaning of Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A) or (B) (as applicable).
ARTICLE IX — ADMINISTRATION; BENEFIT CLAIMS
9.1 Administration: The Administrator shall be responsible for the general
operation and administration of this Plan and shall have the full authority to
interpret and construe this Plan and to take whatever actions it deems necessary
and proper to carry out its obligations under the Plan. Day-to-day to
administration of the Plan is the responsibility of the Administrator.
     (a) The Administrator’s interpretation and construction of the Plan, and
actions thereunder, shall be binding and conclusive on all persons and for all
purposes.
     (b) The Administrator will not be prevented from receiving any benefits to
which he or she may be entitled as a Participant or Beneficiary in the Plan, so
long as the benefits are computed and paid on a basis which is consistent with
the terms of the Plan as applied to all other Participants and Beneficiaries.
The Administrator may not decide or determine any matter or question relating
solely to his or her own benefits under the Plan unless such decision could be
made by him or her under the Plan if he or she were not the Administrator.
9.2 Claims Procedures:
     (a) Any claimant believing him/herself to be entitled to benefits under
this Plan may file a written claim for benefits with the Administrator setting
forth the benefits to which he/she feels entitled and the reasons therefor.
Within ninety (90) days after receipt of a claim for benefits, the Administrator
shall determine the claimant’s right, if any, to the benefits claimed, shall
give the claimant written notice of its decision unless the Administrator
determines that special circumstances require an extension of time to process
the claim. If such an extension is required, the claimant will receive a written
notice from the Administrator indicating the reason for the delay and the date
the claimant may expect a final decision, which shall be no more than 180 days
from the date the claim was filed. If the claim is denied in whole or in part,
the written notice shall set forth in a manner calculated to be understood by
the claimant (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent Plan provisions on which the denial is based; (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information

8



--------------------------------------------------------------------------------



 



is necessary; and (iv) an explanation of the Plan’s appeal procedure and a
statement of the claimant’s right to bring an action under the Employee
Retirement Income Security Act of 1974, as it may be amended, and regulations
thereunder (“ERISA”) Section 502(a) following an adverse determination on
appeal.
     (b) Any claimant whose claim for benefits has been denied by the
Administrator may appeal to the Benefits Administrative Committee (or its
delegate) for a review of the denial by making a written request therefore
within sixty (60) days of receipt of a notification of denial. Any such request
may include any written comments, documents, records and other information
relating to the claim and may include a request for “relevant” documents to be
provided free of charge. The claimant may, if he or she chooses, request a
representative to make such written submissions on his or her behalf.
          (i) Within sixty (60) days after receipt of a request for an appeal,
the Benefits Administrative Committee (or its delegate) shall notify the
claimant in writing of its final decision. If the Benefits Administrative
Committee (or its delegate) determines that special circumstances require
additional time for processing, the Benefits Administrative Committee (or its
delegate) may extend such sixty (60) day period, but not by more than an
additional sixty (60) days, and shall notify the claimant in writing of such
extension. If the period of time is extended due to a claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination on appeal shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.
          (ii) In the case of an adverse benefit determination on appeal, the
Benefits Administrative Committee (or its delegate) will provide written
notification to the claimant, set forth in a manner calculated to be understood
by the claimant, of: (A) the specific reason or reasons for the adverse
determination on appeal; (B) the specific Plan provisions on which the denial of
the appeal is based; (C) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; and (D) a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a).
     (c) In the event the claimant is the Administrator, the Benefits
Administrative Committee (or its delegate) shall conduct both the review of the
initial claim for benefits under Section 9.2(a), as well as the appeal under
Section 9.2(b).
     (d) For purposes of this Section, a document, record or other information
shall be considered “relevant” to a claimant’s claim if such document, record or
other information: (i) was relied upon in making the benefit determination;
(ii) was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.

9



--------------------------------------------------------------------------------



 



ARTICLE X — MISCELLANEOUS
10.1 Amendment or Termination: The Company, by action of the Board, reserves the
right to modify, amend or terminate the Plan at any time, provided, however,
that no such action shall have the effect of diminishing the benefits payable
hereunder, with respect to any person participating in or receiving benefits
under this Plan, without the written consent of such person. If the Plan
terminates, the provisions of Section 8.1(a) shall apply as if a Change of
Control of the Company had occurred, provided that any such termination shall
comply with Treas. Reg. §1.409A-3(j)(4)(ix).
10.2 Unfunded Top-Hat Plan:
     (a) For purposes of Title I of ERISA and for purposes of the Code, this
Plan is intended to be unfunded and to be maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, and shall be interpreted accordingly. The status of
Participants and their Beneficiaries with respect to any liabilities assumed by
the Employer hereunder shall be solely those of general unsecured creditors of
the Employer, and the Plan constitutes a mere promise by the Company to make
benefit payments in the future. Notwithstanding the foregoing, the Employer may
establish a trust to assist it in meeting its obligations hereunder, but
Participants and Beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of such trust.
     (b) Notwithstanding anything in the Plan to the contrary, if it is
determined by the Administrator that the continued participation of any
individual would jeopardize the Plan’s status as a “top hat plan” under ERISA,
such individual shall not be eligible to defer receipt of his or her base salary
and/or bonus for any Plan Year after the Plan Year in which such determination
is made. Such individual shall receive a distribution of his or her Account
balance in accordance with the provisions of Article VI.
10.3 Tax Matters:
     (a) All distributions, payments and benefits under this Plan shall be
subject to all income and employment tax withholdings as required under
applicable federal, state or local tax laws and regulations.
     (b) It is the intention of the Company that this Plan comply with the
requirements of Section 409A of the Code and any guidance issued thereunder, and
the Plan shall be interpreted, construed, operated and administered in
accordance with Section 409A of the Code. If a Participant is a “specified
employee” or “key employee” within the meaning of Section 409A of the Code and
the Company continues to be or is publicly traded at the time of the
Participant’s separation from service with the Company within the meaning of
Section 409A of the Code, payments under this Plan will be delayed (or will not
be made in the case of a lump sum payment) until the date that is six (6) months
following the Participant’s separation from service (or, if earlier, the
Participant’s date of death), at which time all delayed payments will be paid or
made up and installment or annuity payments will be payable thereafter as if the
six (6) month

10



--------------------------------------------------------------------------------



 



delay had not occurred. Notwithstanding anything in this Plan to the contrary,
the Company does not guarantee the tax treatment of any payments or benefits
under this Plan, whether pursuant to the Code, federal, state or local tax laws
or regulations.
     (c) If, for any reason, all or any portion of a Participant’s Account
balance under this Plan becomes taxable to the Participant prior to receipt, the
Administrator may distribute to such Participant a portion of his or her Account
balance:
          (i) for payment of state, local or foreign taxes and the income tax
withholding related to such state, local and foreign tax amount;
          (ii) for payment of employment taxes (to the extent necessary to pay
the Federal Insurance Contributions Act tax amount (the “FICA Amount”) and any
Federal, state, local or foreign income tax withholding on the FICA Amount);
and/or
          (iii) required to be included in income as result of Section 409A of
the Code.
Any distributions under this Section shall affect and reduce the Account balance
to be paid to the Participant under this Plan.
     (d) The Company shall indemnify the Participant if the Participant incurs
additional tax under Section 409A of the Code as a result of a violation of
Section 409A of the Code under this Plan and/or the Original Plan (an
“Indemnified Section 409A Violation”) that occurs as a result of (1) the
Company’s clerical error (other than an error cause by erroneous information
provided to the Company by the Participant), (2) the Company’s failure to
administer this Plan and/or the Original Plan in accordance with its written
terms (such written terms, the “Plan Document”), or (3) following December 31,
2008, the Company’s failure to maintain the applicable Plan Document in
compliance with Section 409A of the Code; provided, that the indemnification set
forth in clause (3) shall not be available to the Participant if (x) the Company
has made a reasonable, good faith attempt to maintain the applicable Plan
Document in compliance with Code Section 409A but has failed to do so or (y) the
Company has maintained the applicable Plan Document in compliance with
Section 409A of the Code but subsequent issuance by the Internal Revenue Service
or the Department of the Treasury of interpretive authority results in the
applicable Plan Document not (or no longer) complying with Section 409A of the
Code (except that, if the Company is permitted by such authority or other
authority to amend the applicable Plan Document to bring the applicable Plan
Document into compliance with Section 409A of the Code and fails to do so, then
such indemnification shall be provided). 
          (i) In the event of an Indemnified Section 409A Violation, the Company
shall reimburse the Participant for (1) the 20% additional income tax described
in Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Participant
incurs the 20% additional income tax as a result of the Indemnified Section 409A
Violation under this Plan and/or the Original Plan), and (2) any interest or
penalty that is assessed with respect to the Participant’s failure to make a
timely payment of the 20% additional

11



--------------------------------------------------------------------------------



 



income tax described in clause (1), provided that the Participant pays the 20%
additional income tax promptly upon being notified that the tax is due (the
amounts described in clause (1) and clause (2) are referred to collectively as
the “Section 409A Tax”).  
          (ii) In addition, in the event of an Indemnified Section 409A
Violation, under this Plan and/or the Original Plan, the Company shall make a
payment (or payments, in the event of an Indemnified Section 409A Violation
under both this Plan and the Original Plan) (the “Section 409A Gross-Up
Payment”) to the Participant such that the net amount the Participant retains,
after paying any federal, state, or local income tax or FICA tax on the
Section 409A Gross-Up Payment(s), shall be equal to the Section 409A Tax. The
Participant shall reasonably cooperate with measures identified by the Company
that are intended to mitigate the Section 409A Tax to the extent that such
measures do not materially reduce or delay the payments and benefits to the
Participant hereunder.
10.4 No Assignment or Alienation: Except as contemplated by Section 2.3, no
rights of any kind under this Plan shall, without the written consent of the
Administrator, be transferable or assignable by the Participant or any
Beneficiary or be subject to alienation, encumbrance, garnishment, attachment,
execution or levy or seizure by legal process of any kind, voluntary or
involuntary. Notwithstanding the preceding sentence, pursuant to rules
comparable to those applicable to qualified domestic relations orders (“QDROs”),
as determined by the Administrator, the Administrator may direct a distribution,
prior to any distribution date otherwise described in the Plan, to an alternate
payee (as defined under the rules applicable to QDROs).
10.5 Successors and Assigns:
     (a) The Plan shall be binding upon the Participant, his or her
Beneficiaries, heirs, executors, administrators, successors and assigns. The
foregoing sentence shall not be construed as a waiver of the provisions of
Section 10.4.
     (b) If the Company sells, assigns or transfers all or substantially all of
its business and assets to any person, excluding its affiliates, or if the
Company merges into or consolidates or otherwise combines with any person which
is a continuing or successor entity, then the Company shall assign all of its
right, title and interest in this Plan as of the date of such event to the
person which is either the acquiring or successor entity, and such person(s)
shall assume and perform from and after the date of such assignment all of the
terms, conditions and provisions imposed by this Plan upon the Company. In case
of such assignment by the Company and of such assumption and agreement by such
person(s), all further rights as well as all other obligations of the Company
under this Plan thenceforth shall cease and terminate and thereafter the term
“Company” wherever used herein shall be deemed to mean such person(s) the
Company and the Administrator may determine that provisions similar to those
described in this Section 10.5(b) shall apply if one or more affiliates of, but
not all or substantially all of, the Company are divested and the acquiring or
successor entity agrees to assume sponsorship of the Plan with respect to
affected Participants. However, if the acquiring or successor entity does

12



--------------------------------------------------------------------------------



 



not so agree, the Plan shall be considered as having terminated with respect to
Participants whose employment with the Employer and the Company’s affiliates
terminates as a result of such transaction.
10.6 Other Plans or Agreements: The benefits payable under the Plan shall be
independent of, and in addition to, any other plan or agreement relating to a
Participant’s employment that may exist from time to time between the parties
hereto, or any other compensation payable by the Employer to a Participant,
whether salary, bonus or otherwise. The Plan shall not be deemed to constitute a
contract of employment between the parties hereto, nor shall any provision
hereof restrict the right of the Employer and its affiliates to discharge a
Participant or restrict the right of a Participant to terminate his or her
employment.
10.7 Governing Law and Rules of Construction: To the extent not governed by
federal law, this Plan shall be construed according to the laws of Wisconsin,
and neither the Administrator, the Benefits Administrative Committee, the
Company nor the Plan shall be under any duty or obligation to account to any
court other than a court in Wisconsin. Reference to a section of the Code or of
ERISA includes that section and any comparable section or sections of any future
legislation that amends, supplements or supersedes that section, as well as to
any regulation pertaining to that section.
10.8 Adoption of Plan: Any subsidiary of the Company which, with the consent of
the Board (which consent may be revoked without notice), has adopted the Plan
and become a participating Employer is deemed to have appointed the Company, the
Administrator and the Benefits Administrative Committee as its exclusive agents
to exercise on its behalf all of the power and authority conferred by the Plan
upon the Company, the Administrator or the Benefits Administrative Committee.
The authority of the Company, the Administrator and the Benefits Administrative
Committee to act as such agents shall continue until the Plan is terminated as
to the participating Employer. Each participating Employer agrees to perform
such other acts as the Administrator deems necessary in order to maintain the
Plan’s status as an unfunded top-hat plan under ERISA and the Code.
10.9 Release: To the extent allowed by law, any final payment or distribution to
any Participant or his or her legal representative, or to any Beneficiaries of
such Participant, in accordance with the provisions of this Plan shall be in
full satisfaction of all claims arising under or by virtue of this Plan against
the Plan, the Administrator, the Benefits Administrative Committee, the Company,
an Employer and its directors, officers, employees and affiliates, and any trust
described under Section 10.2(a).

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
17th day of October, 2008.

                  SENSIENT TECHNOLOGIES CORPORATION    
 
           
 
  By   /s/ Douglas S. Pepper    
 
                Douglas S. Pepper         Vice President-Administration    

          ATTEST:    
By:
  /s/ John L. Hammond    
 
       

14